Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 18-23 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what the “protein of interest” (line 2) is in relation to the “host-cell protein” (line 1). It is unclear what the filtered host-cell is in relation to the centrifuged host-cell protein (line 7).  Additionally, the “the filtered host cell” lacks antecedent basis. Clarification could be achieved by claiming – the filtered host cell protein --. 
Regarding claim 3, it is grammatically awkward to state contacting the filtered host-cell protein “to a” protein reducing agent. It would be clearer as – with a -. 
Regarding claims 30 and 31, it is also unclear what the relationship is between the “host cell protein” to the “protein of interest”. Is the host cell protein the same as the protein of interest? All of the claims are therefore rejected under 112b. for these reasons. 

Claim Interpretation
	Claim 1 is being interpreted as a method for identifying a host-cell protein in a sample matrix with a host-cell protein. Dissociating the host-cell protein from the sample matrix with multiple host cell protein samples were subjected to enzymatic digestion (dissociating). Filtering the dissociated host-cell protein using filters. Before enzymatic digestion, centrifuging the dissociated host-cell protein using filters. Adding a hydrolyzing agent to the filtered and centrifuged host-cell protein. Identifying the host-cell protein using a detection module.  
	
Claim Rejections - 35 USC § 103
Claims 1-4, 6-10, 12 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. (Reisinger, Veronika, et al. "A Mass Spectrometry-Based Approach to Host Cell Protein Identification and Its Application in a Comparability Exercise." Analytical Biochemistry, vol. 463, 6 Mar. 2014, pp. 1-6., https://doi.org/10.1016/j.ab.2014.06.005.) in view of Joshi et al. (Vivek Joshi et al. "Filtration as a Sample Preparation Technique Prior to Mass Spectrometry: Selecting the Right 4 Filtration Device" In: "Sample Preparation in Biological Mass Spectrometry", 1 January 2011 (2011-01-01), Springer Netherlands, Dordrecht, pages 61-75) and further in view of Hall et al. (Hall, Troii, et al. "Polysorbates 20 and 80 Degradation by Group XV Lysosomal Phospholipase a 2 lsomerXl in Monoclonal Antibody Formulations." Journal of Pharmaceutical Sciences, vol. 105, no. 5, 5 Apr. 2016, pp.1633-1642., https://doi.org/10.1016/j.xphs.2016.02.022.).
Regarding claim 1, Reisinger et al. teaches a method for identifying a host-cell protein in a sample matrix having a protein of interest, comprising:
dissociating the host-cell protein from the protein of interest (wherein Reisinger et al. teaches that "[a]11 samples containing host cell proteins (HCPs) were subjected to enzymatic digestion (dissociating) with the protease trypsin (Promega) before LC-MS/MS measurements" (Page 2 Column 1));
Reisinger et al. teaches filtering the dissociated host-cell protein using a molecular weight cut-off filter (wherein Reisinger et al. teaches that "alkylation was quenched by the addition of 4.2 mM DTT. Before tryptic digestion, a buffer exchange to 50 mM Tris (pH 8.0) was performed by using 10K Amicon filters (molecular weight cut-off filter)" (Page 2 Column 1)) but does not teach with a cutoff of at least 30 kDa.
In the analogous art of filtering and preparing samples for mass spectrometry, Joshi et al. teaches molecular weight cutoff of ultrafiltration membranes range from 5-200 kDa (Page 62). 
See MPEP 2131.03 II which states when the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).
It would be obvious for one ordinary skill in the art to use the molecular weight cutoff range (taught by Joshi et al.) to substitute a 30 kDa filter for the 10 kDa (taught by Reisinger et al.) for the benefit of reducing filtration time since a filter with a membrane with a larger pore size is used.
Regarding claim 1, the combination of Reisinger et al. and Joshi et al. do not teach centrifuging the filtered host-cell protein. In the analogous art of monoclonal antibody formulations and detection, Hall et al. teaches “[t]he digested samples (200 mL) were transferred to a 10K molecular weight cut-off (MWCO) centrifugal filter and centrifuged at 15,000 x g for 20 min.” (Page 1635 Column 2). It would be obvious to utilize the centrifugation settings of Hall et al. in the method of Reisinger et al. for the benefit of increasing the recovery of the host-cell protein from the protein sample. 
Reisinger et al. further teaches contacting the filtered host-cell and centrifuged host-cell protein to a hydrolyzing agent to digest the host-cell protein (wherein Reisinger et al. teaches "[s]amples were brought to a final concentration of 2.5 mg/ml with 50 mM Tris (pH 8.0) and 17.4 lg of MS-grade trypsin (which is viewed as a hydrolyzing agent, wherein the instant specification teaches "the hydrolyzing agent can be trypsin" (Paragraph 0007)); and identifying the host-cell protein (wherein after sample preparation, Reisinger et al. further teaches that "LC-MS/MS measurements (wherein LC-MS/MS measurements serve to identify the host cell protein) were carried out on an Ultimate 3000 Dionex HPLC system coupled to an LTQ Orbitrap mass spectrometer" (Page 2 Column 1)).
Regarding claim 2, Reisinger et al. teaches that the protein dissociation is carried out using a protein dissociating agent (such as protease trypsin (Promega) (see Page 2, Column 1).
Regarding claim 3, Reisinger et al. teaches all the limitations of claim 1 as set forth above. Reisinger et al. further teaches contacting the filtered host-cell protein to a protein reducing agent (wherein Reisinger et al. teaches the “[s]amples were brought to a concentration of 2.5 mg/ml with distilled water before denaturation in 4 M guanidine HCl and reduction with 6.4 mM dithiothreitol (DTT) which is equivalent to a protein reducing agent” (Page 2 Column 1)). 
Regarding claim 4, Reisinger et al. teaches all the limitations of claim 1 as set forth above. Reisinger et al. further teaches contacting the filtered host-cell protein to a protein alkylating agent (wherein Reisinger et al. teaches “[a]fter reduction for 1 h at 37 °C, samples were alkylated with 13 mM iodoacetamide (which is equivalent to a protein alkylating agent) in the dark at 25°C for 1 h” (Page 2 Column 1). 
Regarding claim 6, Reisinger et al. does not teach centrifuging the filtered host-cell protein at about 1300 rpm for 8 minutes. In the analogous art of monoclonal antibody formulations and detection, Hall et al. teaches “[t]he digested samples (200 mL) were transferred to a 10K MWCO centrifugal filter and centrifuged at 15,000 x g for 20 min.” (Page 1635 Column 2). It would be obvious to utilize the centrifugation settings of Hall et al. in the method of Reisinger et al. to optimize a result effective variable, centrifugation settings, based on specific sample and assay requirements: 13000 rpm for 8 minutes. 
Regarding claims 7 and 8, Reisinger et al. teaches all the limitations of claim 1 as set forth above. Reisinger et al. further teaches that the protein of interest is an antibody (specifically a therapeutic antibody) (wherein Reisinger et al. teaches that “Doneanu and coworkers and later Zhang and coworkers employed an approach based on two-dimensional liquid chromatography (2D-LC) and MSE (data-independent acquisition MS) for the identification of HCPs in Chinese hamster ovary (CHO)-derived antibody samples (specifically a therapeutic antibody)” (Page 1 Column 2). 
Regarding claim 9, Reisinger et al. teaches all the limitations of claim 1 as set forth above. Reisinger et al. further teaches the identification of the host-cell protein of step (c) is carried out using a mass spectrometer (wherein Reisinger et al. teaches “a mass spectrometry (MS)-based approach [is used] for the analysis of HCP population” (Abstract).
Regarding claims 10 and 12, Reisinger et al. teaches all the limitations of claim 9 as set forth above. Reisinger et al. further teaches that the mass spectrometer (specifically a tandem mass spectrometer) is coupled to a liquid chromatography system (wherein Reisinger et al. teaches “HCP detection [is] compared with a standard liquid chromatography tandem MS (LC-MS/MS)” (Abstract). 
Regarding claims 18 and 19, Reisinger et al. does not teach a molecular weight cut-off filter of 50 KDa or 100 KDa. In the analogous art of mass spectrometry and antibody filtration, Joshi et al. teaches “[u]ltrafiltration is very commonly used for preparation of protein samples prior to analysis. It typically deals with removal of soluble impurities based on their molecular weight (size) from the sample. Typically the pore size of these membranes range from 0.1 to 0.005 um and are referenced by nominal molecular weight cut off, NMWCO (200--5 kDa) of the membrane” (Page 62) which reads the claim limitation where “the molecular weight cut-off filter has a cutoff of about 50 KDa”. Therefore, it would be obvious to replace the filter of Reisinger et al with the filter of Joshi et al, (to perform 50 or 100 KDa weight cut off filtration) for the benefit of providing sufficient ultrafiltration to prepare the protein sample.
Regarding claim 20, Reisinger et al. does not teach that the protein dissociating agent is degradable. In the analogous art of monoclonal antibody formulations and detection, Hall et al. teaches “studies…to evaluate degradation of PS20 (which is a known example of a protein sample, similar to those disclosed by Reisinger et al.) by incubating with 1 ppm rLPLA2 for 1, 4, and 22 h” (Page 1638 Column 1, Figure 6b.) which reads on the claim limitation that “the protein dissociating agent is degradable”. Since both Reisinger et al. and Hall et al. teach antibody formulation and detection It would have been obvious to one of ordinary skill in the art that if a similar, known protein sample was used it would also be degradable.
Regarding claim 21, Reisinger et al. teaches all the limitations of claim 1 as set forth above. Reisinger et al. teaches a detection limit of the host-cell protein is at least about 1 ppm (see Page 2 Column which teaches a 10 ppm peptide tolerance; 0.8 Da MS/MS tolerance”). 
Regarding claim 22, Reisinger et al. teaches all the limitations of claim 1 as set forth
above. Reisinger et al. further teaches that the sample with a MW of SE04 has an approximate
enrichment of 20-fold (Page 5, Figure 3) but does not teach Reisinger et al. the claimed enrichment level of 50-fold as compared to the sample matrix. MPEP 2144.05 (ll)(A) states "[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."'
Furthermore, it would be obvious for one of ordinary skill in the art to select the enrichment level, such as 50-fold, as a result effective variable to achieve the well-known and desired results of a purer product (See MPEP 2144.05).
Regarding claim 23, Reisinger et al. teaches all the limitations of claim 1 as set forth above. Reisinger et al. further teaches a detection limit of a host-cell protein is at least about 5-fold greater than a detection limit of another method not comprising a step for filtering the dissociated host-cell protein using a molecular weight cut-off filter (wherein Reisinger et al. teaches that the sample with a MW of 5E04 has an approximate enrichment of 20-fold (Page 5, Figure 3)). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Joshi et al. further in view of Hall et al. as applied to claim 1 above, and further in view of Moritz et al. (US 20110244445 A1). 
Regarding claim 11, the combination of Reisinger et al., Joshi et al., and Hall et al. does not teach using a nano liquid chromatography system. In the analogous art of mass spectroscopy and polypeptide detection, Moritz et al. teaches “anti-peptide antibodies immobilized on 100 nanoliter nanoaffinity columns are used to enrich specific peptides along with spiked stable-isotope-labeled internal standards of the same sequence. Upon elution from the anti-peptide antibody supports, SRM/MRM tandem MS is used to quantify the peptides (natural and labeled)” (Paragraph 0016) which reads on the claim limitation that “the liquid chromatography system is a nano liquid chromatography system”. Therefore, it would be obvious to combine the method of Reisinger et al. with the same nano liquid chromatography system to enhance the accuracy of detection of the host-cell protein with low molecular weights.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Joshi et al.
Regarding claim 30, Reisinger et al. teaches a method for identifying a host-cell protein in a sample matrix having a protein of interest, comprising:
dissociating the host-cell protein from the protein of interest using a protein
dissociating agent (wherein Reisinger et al. teaches that "[a]11 samples containing host cell proteins (HCPs) were subjected to enzymatic digestion (dissociating) with the protease trypsin (Promega) before LC-MS/MS measurements" (Page 2 Column 1)); and;
identifying the host-cell protein using a mass spectrometer (wherein Reisinger et al. teaches "a mass spectrometry (MS)-based approach [is used] for the analysis of HCP population" (Abstract)).
Reisinger et al. teaches filtering the dissociated host-cell protein using a molecular weight cut-off filter (wherein Reisinger et al. teaches that "alkylation was quenched by the addition of 4.2 mM DTT. Before tryptic digestion, a buffer exchange to 50 mM Tris (pH 8.0) was performed by using 10K Amicon filters (molecular weight cut-off filter)" (Page 2 Column 1)) but does not teach with a cutoff of at least 30 kDa.
In the analogous art of filtering and preparing samples for mass spectrometry, Joshi et al. teaches molecular weight cutoff of ultrafiltration membranes range from 5-200 kDa (Page 62). 
It would be obvious for one ordinary skill in the art to use the molecular weight cutoff range (taught by Joshi et al.) to substitute a 30 kDa filter for the 10 kDa (taught by Reisinger et al.) for the benefit of reducing filtration time since a filter with a membrane with a larger pore size is used.
	Reisinger et al. teaches that the sample with a MW of SE04 has an approximate
enrichment of 20-fold (Page 5, Figure 3) but does not teach the filtering enriches the dissociated host-cell protein by at least about 50-fold as compared to the sample matrix. 
MPEP 2144.05 (ll)(A) states "[g]enerally, differences in concentration or temperature will not supportthe patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."'
It would be obvious for one ordinary skill in the art to select the enrichment level, such as 50-fold, as a result effective variable to achieve the well-known and desired results of a purer product. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Joshi et al.
Regarding claim 31, Reisinger et al. teaches a method for identifying a host-cell protein in a sample matrix having a protein of interest, comprising:
dissociating the host-cell protein from the protein of interest using a protein
dissociating agent (wherein Reisinger et al. teaches that "[a]11 samples containing host cell proteins (HCPs) were subjected to enzymatic digestion (dissociating) with the protease trypsin (Promega) before LC-MS/MS measurements" (Page 2 Column 1)); 
contacting the filtered host-cell and centrifuged host-cell protein to a hydrolyzing agent to digest the host-cell protein (wherein Reisinger et al. teaches "[s]amples were brought to a final concentration of 2.5 mg/ml with 50 mM Tris (pH 8.0) and 17.4 lg of MS-grade trypsin (which is viewed as a hydrolyzing agent, wherein the instant specification teaches "the hydrolyzing agent can be trypsin" (Paragraph 0007)); and
identifying the host-cell protein using a mass spectrometer (wherein Reisinger et al. teaches "a mass spectrometry (MS)-based approach [is used] for the analysis of HCP population" (Abstract)).
Reisinger et al. teaches filtering the dissociated host-cell protein using a molecular weight cut-off filter (wherein Reisinger et al. teaches that "alkylation was quenched by the addition of 4.2 mM DTT. Before tryptic digestion, a buffer exchange to 50 mM Tris (pH 8.0) was performed by using 10K Amicon filters (molecular weight cut-off filter)" (Page 2 Column 1)) but does not teach with a cutoff of at least 30 kDa.
In the analogous art of filtering and preparing samples for mass spectrometry, Joshi et al. teaches molecular weight cutoff of ultrafiltration membranes range from 5-200 kDa (Page 62). 
It would be obvious for one ordinary skill in the art to use the molecular weight cutoff range (taught by Joshi et al.) to substitute a 30 kDa filter for the 10 kDa (taught by Reisinger et al.) for the benefit of reducing filtration time since a filter with a membrane with a larger pore size is used.
Reisinger et al. teaches that the sample with a MW of SE04 has an approximate
enrichment of 20-fold (Page 5, Figure 3) but does not teach the filtering enriches the dissociated host-cell protein by at least about 50-fold as compared to the sample matrix. 
MPEP 2144.05 (ll)(A) states "[g]enerally, differences in concentration or temperature will not supportthe patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."'
It would be obvious for one ordinary skill in the art to select the enrichment level, such as 50-fold, as a result effective variable to achieve the well-known and desired results of a purer product. 
Response to Arguments
With respect to applicant’s remarks over Reisinger et al. alone, the issues of 30 kda cut off filter weight and centrifugation have been addressed in the new Reisinger in view of 103 rejection. 
Claim Rejection Under 35 U.S.C. §112(b)
Applicant argues: The Office Action states that claims 22, 30, and 31 are rejected under 35 U.S.C. §112(b), second paragraph, for allegedly being indefinite. See Non-Final Office Action dated August 26, 2022 ("the Office Action") at page 3. In particular, the Office Action states that claims 22, 30, and 31 are unclear as to what the term "fold" in the claims refer to and assumes that the term fold refers to the purity of enriched samples compared to unfiltered samples. Id. Applicant respectfully submits that this interpretation is accurate. The claims expressly recite that the "filtering step enriches the dissociated host-cell protein" which means that the filtration causes an enrichment of host cell proteins when compared to the sample matrix, which is unfiltered.
Further, support for this is also found in the specification at [0078], [0085], and [0099]. 
However, in order to expedite prosecution and provide further clarity, Applicant has amended claims 22, 30, and 31 to specify that" the filtering enriches the dissociated host-cell protein by at least about 50-fold as compared to the sample matrix."

Examiner Response: 
In response to the applicant’s arguments, the office agrees with the corrections made to claims 22, 30 and 31 regarding the 112b. rejections. The 112b. rejections are therefore removed. 

Claim Rejections Under 35 U.S.C. §102
The Office Action states that claims 1-4, 7-10, 12, and 23 are rejected under 35 U.S.C. §102 as allegedly being anticipated by Reisinger et al. ("Reisinger et al." "A mass spectrometry­based approach to host cell protein identification and its application in a comparability exercise." Analytical Biochemistry, vol. 463, 6 Mar 2014, pp. 1-6). See the Office Action at page 4.
Reisinger et al. discloses a mass spectrometry approach for HCP identification by (i) generation of exclusion lists that represent the masses of the active pharmaceutical ingredient (API), (ii) compilation of inclusion lists based on an HCP catalog derived from the analysis of protein A-purified samples, and (iii) analysis of purified biopharmaceuticals using the generated exclusion and inclusion lists. See Reisinger et al. at abstract. The outlined approach in Reisinger et al. is related to manipulation of the databases and results obtained after carrying out mass spectrometry. See id at page 2.
The Office Action suggests that Reisinger et al. discloses a method for identifying HCPs in a sample matrix having a protein of interest by dissociating the host-cell protein from the protein of interest using trypsin, filtering the dissociated host-cell protein using a molecular weight cut-off filter, contacting the filtered host-cell protein to a hydrolyzing agent (trypsin) and identifying the host-cell protein by mass spectrometry. See the Office Action at pages 4-5.
Applicant respectfully disagrees.
Claim 1, as amended, requires at least the steps of dissociating the host-cell protein from the protein of interest; filtering the dissociated host cell protein using a molecular weight cut-off filter with a cutoff of at least 30 kDa; centrifuging the filtrate; digesting the centrifuged host-cell protein and identifying the host-cell protein. Applicant respectfully submits that Reisinger et al. does not teach or suggest claim 1 because Reisinger et al. does not the steps as claimed. In particular Reisinger et al. does not disclose a step of filtration using a filter with a molecular weight cut-off of at least 30 kDa, as claimed.
"All samples were subjected to enzymatic digestion with the protease trypsin (Promega) before LC-MS/MS measurements. Tryptic digestion was carried out with 600 µg of each sample. Samples were brought to a concentration of 2.5 mg/ml with distilled water before denaturation in 4 M guanidine HCI and reduction with 6.4 mM dithiothreitol (DTT).
After reduction for 1 hat 37 °C, samples were alkylated with 13 mM iodoacetamide in the dark at 25°C for 1 h. Alkylation was quenched by the addition of 4.2 mM DTT. Before tryptic digestion, a buffer exchange to 50 mM Tris (pH 8.0) was performed by using 10K Amicon filters. Samples were brought to a final concentration of 2.5 mg/ml with 50 mM Tris (pH 8,0) and 17.4 µg of MS-grade trypsin were added for a final concentration of 72 µg trypsin/ml. Digestion was carried out at 37°C overnight." (Reisinger et al., page 2, column 1 under "Sample preparation'')
As demonstrated above, Reisinger et al. teaches the use of a filter to perform a buffer exchange of a sample. During the buffer exchange, as taught by Reisinger et al., the protein of interest and other proteins of molecular weight greater than 10 kDa in the sample (e.g., host-cell proteins) are retained on the filter. This approach does not achieve the same result as the claimed invention, which requires carrying out centrifugation of the filtered host-cell proteins. Reisinger et al. does not teach collecting or testing the filtrate, but rather collecting and testing the proteins that are retained on the filter, while discarding the filtrate.

Examiner Response:
In response to the applicant’s arguments, the office respectfully disagrees and the 102 rejection is now a 103 rejection. Reisinger et al. teaches filtering the dissociated host-cell protein using a molecular weight cut-off filter (wherein Reisinger et al. teaches that "alkylation was quenched by the addition of 4.2 mM DTT. Before tryptic digestion, a buffer exchange to 50 mM Tris (pH 8.0) was performed by using 10K Amicon filters (molecular weight cut-off filter)" (Page 2 Column 1)) but does not teach with a cutoff of at least 30 kDa. 
In the analogous art of filtering and preparing samples for mass spectrometry, Joshi et al. teaches molecular weight cutoff of ultrafiltration membranes range from 5-200 kDa (Page 62). 
	It would be obvious for one of ordinary skill in the art to substitute a 30 kDa (taught by Joshi et al.) for the 10 kDa (taught by Reisinger et al.) for the benefit of reducing filtration time since a filter with a membrane with a larger pore size is used. 
	Regardless if the filter is being used by Reisinger et al. as a buffer exchange, the host-cell proteins are still being filtered and prepared as samples. The claim limitations do not specify whether the host-cell proteins are collected on the filter or not. Based on the office’s broadest reasonable interpretation, Reisinger et al. still teaches filtering host-cell proteins which meets the claim limitations above. Applicant argues that Reisinger et al. teaches that the filtrate is discarded which does not meet claim limitations. The office respectfully disagrees and the 103 rejection still stands. Filtration methods generally involve waste (filtrate) being discarded. Reisinger’s teachings still meet the filtration method claim limitations. While Reisinger et al. uses a 10 kDa Amicon filter, it would be obvious to use the teachings of Joshi et al. to substitute a 30 kDa Amicon filter to achieve similar results. Please refer to the 103 rejections for the given claims. 

Claim Rejections Under 35 U.S.C. §103
Applicant argues:
(a) Claim 5-6 and 20 over Reisinger et al. in view of Hall et al.
The Office Action states that claims 5-6 and 20 are rejected under 35 U.S.C. §103 as
allegedly being obvious over Reisinger et al. as applied to claim 1 in view of Hall et al. ("Hall",
Troii, et al. "Polysorbates 20 and 80 Degradation by Group XV Lysosomal Phospholipase a 2
IsomerXl in Monoclonal Antibody Formulations." Journal of Pharmaceutical Sciences, vol. 105,
no. 5, 5 Apr. 2016, pp. 1633-1642.). See Office Action at 9. In particular, the Office Action
states that while Reisinger et al. does not teach centrifuging the filtered as recited by claims 5 (as amended claim 1) and 6, Hall's teaching that "[t]he digested samples (200 mL) were transferred to a 10K MWCO centrifugal filter and centrifuged at 15,000 x g for 20 min" renders claims 5 and 6 obvious. Id. Further, the Office Action notes that while Reisinger et al. does not teach that the protein dissociating agent is degradable, Hall teaches studies to evaluate degradation of PS20 by incubating with 1 ppm rLPLA2 for 1, 4, and 22 h which allegedly reads on the claim limitation that "the protein dissociating agent is degradable. Id.
Applicant submits that the combination of Reisinger et al. and Hall do not render claims
5-6 and 20 obvious.
As discussed above, Reisinger et al. does not disclose a step of filtration using a filter
with a molecular weight cut-off filter at least 30 kDa to obtain a filtrate as noted in the Office
Action. Id. Reisinger et al. also does not teach a step of centrifuging such filtrate. Additionally,
Reisinger et al. does not disclose a step of contacting the centrifuged filtrate to a hydrolyzing
agent to digest the host-cell protein. Id But these steps of the present invention as claimed
enable enrichment of HCPs, such that HCPs with a concentration below 0.5 ppm in a sample can be detected using the method of the present invention. See Specification at [0105]-[0106].
Reisinger et al. would not have motivated a skilled person to carry out the steps of the
independent claim 1, as amended. Instead, Reisinger et al. would teach away from the steps of
claim 1. Reisinger et al. teaches the testing of proteins retained on the filter after conducting a
buffer exchange using a 10 kDa filter, wherein the filtrate is discarded. In contrast, claim 1
requires testing of proteins collected in the filtrate using a filter with a molecular weight cut-off
of at least 30 kDa to enrich HCPs. A skilled person following the teachings of Reisinger et al.
would discard the filtrate instead of analyzing it for HCPs as recited in the pending claims.
Hall does not cure the deficiencies of Reisinger et al. Hall focuses on the effect of
polysorbate 80 on the long-term storage stability of Chinese hamster ovary derived, purified
monoclonal antibodies. See Hall at abstract. On page 1635, under the heading "Detection of
Endogenous LPLA2in CHO-Derived Antibodies", Hall states: "Each rLPLA2-spiked antibody sample was mixed with 10 μL o fa 15 mg/ml, tosyl phenylalanyl chloro methyl ketone-treated trypsin solution and incubated at 37°C for 6 h.
The digested samples (200μL) were transferred to a 10K MWCO centrifugal filter and
centrifuged at 15,000x g for 20 Min, filtrate solution (120 or 200 μL) was transferred to
glass vials for LC/MS/MS analysis or concentrated (-2 x for antibody 2) under speedvacuum
before LC/MS/MS analysis."

Examiner Response:
In response to the applicant’s arguments, the office respectfully disagrees and the 102 rejection is now a 103 rejection. Reisinger et al. teaches filtering the dissociated host-cell protein using a molecular weight cut-off filter (wherein Reisinger et al. teaches that "alkylation was quenched by the addition of 4.2 mM DTT. Before tryptic digestion, a buffer exchange to 50 mM Tris (pH 8.0) was performed by using 10K Amicon filters (molecular weight cut-off filter)" (Page 2 Column 1)) but does not teach with a cutoff of at least 30 kDa. 
In the analogous art of filtering and preparing samples for mass spectrometry, Joshi et al. teaches molecular weight cutoff of ultrafiltration membranes range from 5-200 kDa (Page 62). 
	It would be obvious for one of ordinary skill in the art to substitute a 30 kDa (taught by Joshi et al.) for the 10 kDa (taught by Reisinger et al.) for the benefit of reducing filtration time since a filter with a membrane with a larger pore size is used. 
	Regardless if the filter is being used by Reisinger et al. as a buffer exchange, the host-cell proteins are still being filtered and prepared as samples. The claim limitations do not specify whether the host-cell proteins are collected on the filter or not. Based on the office’s broadest reasonable interpretation, Reisinger et al. still teaches filtering host-cell proteins which meets the claim limitations above. Applicant argues that Reisinger et al. teaches that the filtrate is discarded which does not meet claim limitations. The office respectfully disagrees and the 103 rejection still stands. Filtration methods generally involve waste (filtrate) being discarded. Reisinger’s teachings still meet the filtration method claim limitations. While Reisinger et al. uses a 10 kDa Amicon filter, it would be obvious to use the teachings of Joshi et al. to substitute a 30 kDa Amicon filter to achieve similar results. Please refer to the 103 rejections for the given claims.

As illustrated above, Hall explains that in order to detect LPA2 in a sample, it is required to (i) add tosyl phenylalanyl chloro methyl ketone-treated trypsin solution to the sample; (ii) filter the digested sample using a 10 kDa filter; (iii) centrifuge the filtrate and then (iv) carry out
LC/MS/MS analysis to identify LPA2. The method taught in Hall thus requires tosyl phenylalanyl chloro methyl ketone-treated trypsin, which is trypsin treated with L-l-tosylamido-2-phenylethyl chloromethyl ketone (TPCK) to inhibit contaminating chymotrypsin activity without affecting trypsin activity. Therefore, the use of tosyl phenylalanyl chloro methyl ketone treated trypsin in Hall results in digestion of the proteins in rLPLA2-spiked antibody samples, rather than dissociation of HCPs from the protein of interest. Only after such a digestion, which
results in small fragments of the proteins in the sample, does Hall suggest to carry out any
filtration. Additionally, the type of filter also differs (10 kDa rather than 30 kDa as claimed).
Hall does not teach or suggest a filtration step as in the claims, which require only dissociation of proteins (not digestion of proteins) prior to filtration.
There is no teaching in Hall that would have led a person skilled in the art to arrive at a
method falling within the scope of the claims-Hall does not teach the key steps that are lacking
from Reisinger et al. In particular, neither Reisinger et al. nor Hall provides any indication that
the effect of HCP enrichment, as described above, would be achieved by the claimed workflow
since Reisinger teaches away from testing the filtrate after a filtration step and Hall teaches use
of use of tosyl phenylalanyl chloro methyl ketone which results in digestion of the HCPs prior to
the filtration step rather than dissociation of HCPs from the protein of interest as claimed. As a
result, Reisinger et al. does not render obvious the claimed method, either when taken alone or
when considered together with Hall.
For at least these reasons, claims 5-6 and 20 are not obvious over Reisinger et al. in view of Hall.

Examiner Response: 
In response to the applicant’s argument, the office respectfully disagrees. Reisinger et al. does teach host-cell protein digestion. Please refer to the 103 rejection for claim 1. Host-cell protein digestion is not indicated in claims 5-6 or 20.  In terms of claims 5-6 and 20, please refer to the 103 rejection show below. 
Regarding claim 6, Reisinger et al. does not teach centrifuging the filtered host-cell protein. In the analogous art of monoclonal antibody formulations and detection, Hall et al. teaches “[t]he digested samples (200 mL) were transferred to a 10K MWCO centrifugal filter and centrifuged at 15,000 x g for 20 min.” (Page 1635 Column 2) which reads on the claim 5 and 6 limitations: “centrifuging the filtered host-cell protein ([specifically] about 13000 rpm for about 8 minutes)”. It would be obvious to utilize the centrifugation settings of Hall et al. in the method of Reisinger et al. to enhance the accuracy of detection of the host-cell protein. 

Applicant Argument: 
(b) Claim 11 over Reisinger et al. in view of Moritz et al.
The Office Action states that claim 11 is rejected under 35 U.S.C. §103 as allegedly being
obvious over Reisinger et al. as applied to claim 1 in view of Moritz et al. (US 20110244445).
See Non-Final Office Action dated August 26, 2022 at page 10. In particular, the Office Action
considers that while Reisinger et al. does not teach using a nano liquid chromatography system,
Moritz et al. teaches use of nano liquid chromatography system. Id
As discussed above, Reisinger teaches the testing of proteins retained on the filter after
conducting a buffer exchange using a 10 kDa filter, wherein the filtrate is discarded, which is
contrary to the recited features of cl aim 1. A skilled person following the teachings of Reisinger
et al. would discard the filtrate instead of analyzing it for HCPs as the pending claims require.
Moritz et al. does not cure the deficiencies of Reisinger et al.

Examiner Response: 
In response to the applicant’s arguments, the office respectfully disagrees and the 102 rejection is now a 103 rejection. Reisinger et al. teaches filtering the dissociated host-cell protein using a molecular weight cut-off filter (wherein Reisinger et al. teaches that "alkylation was quenched by the addition of 4.2 mM DTT. Before tryptic digestion, a buffer exchange to 50 mM Tris (pH 8.0) was performed by using 10K Amicon filters (molecular weight cut-off filter)" (Page 2 Column 1)) but does not teach with a cutoff of at least 30 kDa. 
In the analogous art of filtering and preparing samples for mass spectrometry, Joshi et al. teaches molecular weight cutoff of ultrafiltration membranes range from 5-200 kDa (Page 62). 
	It would be obvious for one of ordinary skill in the art to substitute a 30 kDa (taught by Joshi et al.) for the 10 kDa (taught by Reisinger et al.) for the benefit of reducing filtration time since a filter with a membrane with a larger pore size is used. 
	Regardless if the filter is being used by Reisinger et al. as a buffer exchange, the host-cell proteins are still being filtered and prepared as samples. The claim limitations do not specify whether the host-cell proteins are collected on the filter or not. Based on the office’s broadest reasonable interpretation, Reisinger et al. still teaches filtering host-cell proteins which meets the claim limitations above. Applicant argues that Reisinger et al. teaches that the filtrate is discarded which does not meet claim limitations. The office respectfully disagrees and the 103 rejection still stands. Filtration methods generally involve waste (filtrate) being discarded. Reisinger’s teachings still meet the filtration method claim limitations. While Reisinger et al. uses a 10 kDa Amicon filter, it would be obvious to use the teachings of Joshi et al. to substitute a 30 kDa Amicon filter to achieve similar results. Please refer to the 103 rejections for the given claims.

Moritz et al teaches use of "anti-peptide antibodies immobilized on 100 nanoliter
nanoaffinity columns [] to enrich specific peptides along with spiked stable-isotope-labeled
internal standards of the same sequence" as a strategy that can be coupled with conducting MRM assay to identify proteins. See Moritz et al. at [0016]. While Moritz et al. discloses a specific method to use LC-MS for identifying proteins, it does not teach the step of filtration using a filter with a molecular weight cut-off filter at least 30 kDa to obtain a filtrate, the step of centrifuging such filtrate, or the step of contacting the centrifuged filtrate to a hydrolyzing agent to digest the host-cell protein, as claim 1 recites.
There is no also teaching in Moritz et al. that would have led a person skilled in the art to arrive at a method falling within the scope of the claims- Moritz et al. does not teach the key
steps that are lacking from Reisinger et al. (providing any indication that the effect of HCP
enrichment, as described above, would be achieved by the claimed workflow). As a result,
Reisinger et al. does not render obvious the claimed method when considered together with
Moritz et al.
For at least these reasons, claim 11 is not obvious over Reisinger et al. in view of Moritz et al.

Examiner Response: 
In response to the applicant’s arguments, the office respectfully disagrees. While 
Reisinger et al. does not teach coupling a nano liquid chromatography system to their mass spectrometer, Moritz et al. teaches the use of nano liquid chromatography along with tandem mass spectroscopy to detect peptides. It would be obvious to use the same method for detecting host-cell protein samples prepared by Reisinger et al. after dissociation and filtration. 
Regarding claim 11, Reisinger et al. does not teach using a nano liquid chromatography system. In the analogous art of mass spectroscopy and polypeptide detection, Moritz et al. teaches “anti-peptide antibodies immobilized on 100 nanoliter nanoaffinity columns are used to enrich specific peptides along with spiked stable-isotope-labeled internal standards of the same sequence. Upon elution from the anti-peptide antibody supports, SRM/MRM tandem MS is used to quantify the peptides (natural and labeled)” (Paragraph 0016) which reads on the claim limitation that “the liquid chromatography system is a nano liquid chromatography system”. Therefore, it would be obvious to combine the method of Reisinger et al. with the same nano liquid chromatography system to enhance the accuracy of detection of the host-cell protein with low molecular weights.

Applicant’s argument: 

(c) Claims 18 and 19 over Reisinger et al. in view of Joshi et al.
The Office Action states that claims 18 and 19 are rejected under 35 U.S.C. §103 as allegedly being obvious over Reisinger et al. as applied to claim 1 in view of Joshi et al. ("Vivek Joshi et al." "Filtration as a Sample Preparation Technique Prior to Mass Spectrometry: Selecting the Right 4 Filtration Device" In: 'Sample Preparation in Biological Mass Spectrometry", 1 January 2011 (2011-01-01), Springer Netherlands, Dordrecht, pages 61-75)). See Non-Final Office Action dated August 26, 2022 at page 10. In particular, the Office Action considers that while Reisinger et al. does not teach a molecular weight cut-off filter of 50 kDa or 100 KDa, Joshi et al. teaches use of a molecular weight cut-off filter of 50 kDa. Id
Joshi et al. discloses "guidelines towards selection of the right filtration device" and "factors which decide choice of filter". See Joshi et al. at abstract. With respect to use of molecular weight filters and its use, Joshi et al. merely mentions that "the pore size of these [filtration] membranes range from 0.1 to 0.005 μm and are referenced by nominal molecular weight cut off, NMWCO (200-5 kDa) of the membrane." See id. at 62. Other than the general statement of availability of molecular weight cut-off filters with sizes 5 kDa to 200 kDa, Joshi et al. does not teach filtration using a filter with a molecular weight cut-off filter at least 30 KDa to obtain a filtrate. Neither does it disclose a step of centrifuging such a filtrate obtained, and a step of contacting the centrifuged filtrate to a hydrolyzing agent to digest the host-cell protein, as claim 1 recites.
There is no also teaching in Joshi et al. that would have led a person skilled in the art to
arrive at a method falling within the scope of the claims- Joshi et al. does not teach the key steps that are lacking from Reisinger et al. (providing any indication that the effect of HCP
enrichment, as described above, would be achieved by the claimed workflow). As a result,
Reisinger et al does not render obvious the claimed method when considered together with Joshi et al.
For at least these reasons, claims 18 and 19 are not obvious over Reisinger et al. in view of
Joshi et al.

Examiner Response:
	In response to the applicant’s arguments, the office respectfully disagrees and the 102 rejection is now a 103 rejection. Reisinger et al. teaches filtering the dissociated host-cell protein using a molecular weight cut-off filter (wherein Reisinger et al. teaches that "alkylation was quenched by the addition of 4.2 mM DTT. Before tryptic digestion, a buffer exchange to 50 mM Tris (pH 8.0) was performed by using 10K Amicon filters (molecular weight cut-off filter)" (Page 2 Column 1)) but does not teach with a cutoff of at least 30 kDa. 
In the analogous art of filtering and preparing samples for mass spectrometry, Joshi et al. teaches molecular weight cutoff of ultrafiltration membranes range from 5-200 kDa (Page 62). 
	It would be obvious for one of ordinary skill in the art to substitute a 30 kDa (taught by Joshi et al.) for the 10 kDa (taught by Reisinger et al.) for the benefit of reducing filtration time since a filter with a membrane with a larger pore size is used. 
	Regardless if the filter is being used by Reisinger et al. as a buffer exchange, the host-cell proteins are still being filtered and prepared as samples. The claim limitations do not specify whether the host-cell proteins are collected on the filter or not. Based on the office’s broadest reasonable interpretation, Reisinger et al. still teaches filtering host-cell proteins which meets the claim limitations above. Applicant argues that Reisinger et al. teaches that the filtrate is discarded which does not meet claim limitations. The office respectfully disagrees and the 103 rejection still stands. Filtration methods generally involve waste (filtrate) being discarded. Reisinger’s teachings still meet the filtration method claim limitations. While Reisinger et al. uses a 10 kDa Amicon filter, it would be obvious to use the teachings of Joshi et al. to substitute a 30 kDa Amicon filter to achieve similar results. Please refer to the 103 rejections for the given claims.

(d) Claims 21-22 and 30-31 over Reisinger et al.

Applicant’s Argument:

The Office Action states that claims 21-22 and 30-31 are rejected under 35 U.S.C. §103 as allegedly being obvious over Reisinger et al. See the Office Action at page 11. In particular, the Office Action considers that while Reisinger et al. does not teach explicitly teach that filtering enriches the dissociated HCP by at least 5-fold, it would be obvious to select an enrichment level. See id citing MPEP 2144.05. Similar to claim 1, claims 21-22, 30 and 31, as amended, requires at least the steps of dissociating the host-cell protein from the protein of interest; filtering the dissociated host cell protein using a molecular weight cut-off filter with a cutoff of at least 30 kDa; and identifying the host-cell protein in the filtrate. As discussed above, the independent claims 1, 30, and 31 require the step of filtration of host cell protein using a molecular weight cut-off filter with a cutoff of at least 30 kDa and performing testing using the filtrate to identifying the host-cell protein. As noted above, Reisinger et al. teaches away from carrying out the step of filtration as claimed and instead suggest discarding the filtrate. Therefore, the independent claims 1, 30, and 31 are not obvious over Reisinger et al. Claims 21-22 by the virtue of depending on claim 1 are also not obvious.
Further, as discussed above for claim 1, instead of collecting and analyzing the filtrate,
Reisinger et al. teaches discarding the filtrate. Therefore, the steps taught by Reisinger et al.
after the step utilizing the molecular weight filter do not lead to the same effect as the claimed
invention. Thus, claims 21-22 and 30-31 are not obvious over Reisinger et al.

Examiner’s Response: 
	In response to the applicant’s arguments, the office respectfully disagrees and the 102 rejection is now a 103 rejection. Reisinger et al. teaches filtering the dissociated host-cell protein using a molecular weight cut-off filter (wherein Reisinger et al. teaches that "alkylation was quenched by the addition of 4.2 mM DTT. Before tryptic digestion, a buffer exchange to 50 mM Tris (pH 8.0) was performed by using 10K Amicon filters (molecular weight cut-off filter)" (Page 2 Column 1)) but does not teach with a cutoff of at least 30 kDa. 
In the analogous art of filtering and preparing samples for mass spectrometry, Joshi et al. teaches molecular weight cutoff of ultrafiltration membranes range from 5-200 kDa (Page 62). 
	It would be obvious for one of ordinary skill in the art to substitute a 30 kDa (taught by Joshi et al.) for the 10 kDa (taught by Reisinger et al.) for the benefit of reducing filtration time since a filter with a membrane with a larger pore size is used. 
	Regardless if the filter is being used by Reisinger et al. as a buffer exchange, the host-cell proteins are still being filtered and prepared as samples. The claim limitations do not specify whether the host-cell proteins are collected on the filter or not. Based on the office’s broadest reasonable interpretation, Reisinger et al. still teaches filtering host-cell proteins which meets the claim limitations above. Applicant argues that Reisinger et al. teaches that the filtrate is discarded which does not meet claim limitations. The office respectfully disagrees and the 103 rejection still stands. Filtration methods generally involve waste (filtrate) being discarded. Reisinger’s teachings still meet the filtration method claim limitations. While Reisinger et al. uses a 10 kDa Amicon filter, it would be obvious to use the teachings of Joshi et al. to substitute a 30 kDa Amicon filter to achieve similar results. Please refer to the 103 rejections for the given claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI HUSAIN FARAZ whose telephone number is (571)272-2480. The examiner can normally be reached M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.H.F./             Examiner, Art Unit 1797                                                                                                                                                                                           


/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797